Title: From George Washington to Major General Horatio Gates, 28 April 1777
From: Washington, George
To: Gates, Horatio



Dear Sir
Head Quarters Morris Town 28th April 177⟨7⟩

I am favd with yours of the 19th Inst. at Albany. As most of the Massachusets Troops intended for Peekskills had began their march before the order for the rout through the Green Woods reach’d them, and there were not proper supplies of provision laid u⟨p⟩ upon the road, I fancy but few of them will come that way, I will give the Commissary Genl the part of your letter respecting purchasing Flour upon the Mohawk River and uper part of Hudsons, and if he is in want of that Article he may take the advantage—I am sorry to hear that you found the Artillery and other Military Stores laying at Albany when they ought to have been at Ticonterogo, but you must depend much upon your own activity, to get them forward; if you had found your department in compleat order, you wou’d have had better luck than your Neighbours. One of your principal wants—Cash—will be with you by the time this reaches you, as it went thr’o this place Two days ago.
All the three New Hampshire regiments, and Brigadier Genl Poor, are to go to Ticonterogo. I never receiv’d the Names of the Colo⟨s⟩. The Colos. of the Massachusets regts are Bailey, Wesson, Jackson, Marsha⟨ll,⟩ Brewer, Bradford, and Francis. Brigadier Genl Patterson was order’d from that State as I thought he with D. Fermoy would be sufficient, but upon the late appointment of Genl Learned I shal⟨l⟩ order him up likewise—I have wrote for Genl Wayne to come immediately down, as I have not a single Brigadier to command the Troops of Pensylvania. Armstrong has resign’d, D. Haas never said whether He wou’d serve or no, and Hand has orders to repair to Fort Pitt. Genl Heath has issued positive orders to a⟨ll⟩ the Massachusets Colos. to March as soon as a sufficient part of their regiments have gone forward, and if any of them fail yo⟨u⟩ will know, which to call upon.
I rec’d Humptons plan for the establishment of a Corps of Grenadiers, ⟨it⟩ will be time enough to think of this when our regts are full enough to admit of a draft, but at present, I see little or no prospect of it. I am Dear Sir your most obet hum. Servt

Go: Washington

